EXHIBIT AMENDMENT NO. 5 TO PREFERRED STOCK RIGHTS AGREEMENT This Amendment No. 5 (“Amendment”), dated as of October 14, 2009, is entered into as of October 12, 2009 between NeoMagic Corporation, a Delaware corporation (the “Company”), and Computershare Trust Company, N.A. (the “Rights Agent") with respect to the Preferred Stock Rights Agreement dated as of December19, 2002, as amended ( the “Rights Agreement”). WHEREAS, David Tomasello is currently deemed to be the beneficial owner of 1,878,353 shares and 14.9% of the Company's Common Stock; WHEREAS, the Company intends to enter into a Stock Purchase Agreement, dated as of October 12, 2009 , with Attiva Capital Partners, Ltd. ("Attiva"); Bluestone Financial Ltd. ("Bluestone") and Mediastone LLC, ("Mediastone")(collectively, the “Investors”), pursuant to which Attiva and Bluestone will purchase certain shares of the Company's Common Stock and will be issued certain warrants which would result in Mr.
